Fourth Court of Appeals
                                   San Antonio, Texas
                                         JUDGMENT
                                      No. 04-13-00496-CV

                     TEXAS DEPARTMENT OF MOTOR VEHICLES,
                                   Appellant

                                                v.

                                    PINNACLE MOTORS,
                                         Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-06565
                          Honorable Gloria Saldana, Judge Presiding

      BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

       In accordance with this court’s opinion of this date, the trial court’s July 12, 2013, Order
On Defendant Texas Department of Motor Vehicle’s Plea to the Jurisdiction is REVERSED and
judgment is RENDERED that all claims by Pinnacle Motors against the Texas Department of
Motor Vehicles are DISMISSED. It is ORDERED that the Texas Department of Motor Vehicles
recover its costs of this appeal from Pinnacle Motors.

       SIGNED February 19, 2014.


                                                 _____________________________
                                                 Sandee Bryan Marion, Justice